Citation Nr: 9934244	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for right hallux 
valgus with corns, currently evaluated as noncompensably 
disabling.

2.  Entitlement to an increased evaluation for left hallux 
valgus with corns, currently evaluated as noncompensably 
disabling.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to 
February 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's right hallux valgus is currently 
manifested by a corn on the right fourth toe.  The record 
contains no medical evidence that the appellant has undergone 
surgery or that the impairment from hallux valgus deformity 
is severe and equivalent to amputation of the great toe.

3.  The appellant's left hallux valgus is currently 
manifested by a corn on the left fourth toe.  The record 
contains no medical evidence that the appellant has undergone 
surgery or that the impairment from hallux valgus deformity 
is severe and equivalent to amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
appellant's service-connected right hallux valgus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5280 (1999).

2.  The criteria for a compensable disability rating for the 
appellant's service-connected left hallux valgus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5280 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has presented a well-grounded claim for 
increased disability evaluation for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (1999).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  The duration of the initial, 
and any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1999).

At a May 1997 VA examination, the appellant complained of 
corns and calluses on his feet, which hurt if he was standing 
or walking a lot.  The examiner noted corns on the 
appellant's feet.  X-ray examination of the appellant's feet 
revealed bilateral hallux valgus.

The examiner diagnosed bilateral corns and hallux valgus.

Outpatient treatment records from Martin Army Community 
Hospital indicate that in December 1997 the appellant was 
treated for complaints of right foot pain with possible 
subluxation of the fourth metacarpophalangeal [MCP] joint 
with secondary bunion formation.

At a January 1998 podiatric consultation, the appellant 
complained of a painful corn on the fourth interspace of the 
right foot.  The appellant complained of sharp pain, which 
shot out to his toes.

The examiner noted hyperkeratotic lesions on the lateral side 
of the right fourth toe and the medial side of the right 
fifth toe.  The examiner noted also underlapping fifth toe 
adducto-varus bilaterally.

The examiner diagnosed heloma molle [HM] lateral side of the 
fourth toe, medial side of the fifth toe, secondary to 
adducto-varus fifth digit.

At an August 1999 VA examination, the examiner noted that the 
appellant had a one centimeter by one-half centimeter corn on 
the lateral aspect of the proximal phalangeal area of the 
right fourth toe.  The examiner noted also that the appellant 
had a one-quarter centimeter by one-quarter centimeter corn 
on the lateral aspect of the proximal phalangeal area of the 
left fourth toe.  No other inflammation, infection, or skin 
complication was noted.

The appellant complained that his toe hurt with walking.  The 
examiner noted that the precipitating factors included tight 
shoes or any other pressure on the area of the corns.  The 
examiner noted that alleviating factors included wider shoes 
and bunion pads.

The examiner diagnosed chronic corns on the right fourth toe 
and left fourth toe.  The examiner diagnosed also minimal to 
mild hallux valgus.  The examiner stated that functional 
impairment because of the corns was mild to moderate, 
especially on the right foot.

The appellant's left hallux valgus and right hallux valgus 
are both currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Under Diagnostic Code 5280, the only 
available disability rating is 10 percent for unilateral 
hallux valgus, whether it is severe and equivalent to 
amputation of the great toe or whether it is operated on with 
resection of the metatarsal head.  Although a noncompensable 
evaluation is not provided under Diagnostic Code 5280, a 
noncompensable evaluation is assigned when the criteria for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The appellant has not undergone surgery for the great toe of 
either foot.  Despite his complaints, the medical evidence 
does not show that the impairment from either hallux valgus 
deformity is severe and equivalent to amputation of the great 
toe.  The medical evidence indicates that his gait is normal.  
There is no evidence of more severe symptoms such as swelling 
of either great toe or callous formation on either great toe.  
X-ray examination has not shown degenerative changes in 
either toe.  Accordingly, assignment of a schedular rating of 
10 percent is not warranted for either foot because the 
preponderance of the evidence is against it.  38 C.F.R. § 4.7 
(1999).


ORDER

Entitlement to an increased evaluation for right hallux 
valgus is denied.

Entitlement to an increased evaluation for left hallux valgus 
is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

